EXHIBIT 10.6
EMULEX CORPORATION
AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. GRANTEES
     This Restricted Stock Unit Award Agreement (this “Agreement”) is made and
entered into effective as of the grant date (the “Grant Date”) set forth in the
Notice of Grant of Award attached hereto (the “Notice”), by and between Emulex
Corporation, a Delaware corporation (the “Company”), and the Employee
(“Grantee”) named in the Notice.
     Pursuant to the Emulex Corporation Amended and Restated 2005 Equity
Incentive Plan (the “Plan”), the Administrator of the Plan has authorized the
grant (the “Award”) to Grantee of restricted stock units (“Restricted Stock
Units”) upon the terms and subject to the conditions set forth in this
Agreement, in any appendix to this Agreement for Grantee’s country (the
“Appendix”) and in the Plan. Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Plan.
     NOW, THEREFORE, in consideration of the premises and the benefits to be
derived from the mutual observance of the covenants and promises contained
herein and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
     1. Basis for Award. This Award is made pursuant to the Plan for valid
consideration provided to the Company by Grantee. By Grantee’s execution of the
Notice, Grantee agrees to the terms and conditions of the Restricted Stock Units
set forth in the Plan, the Notice and this Agreement (including the Appendix).
     2. Restricted Stock Unit Award. Each Restricted Stock Unit represents the
right to receive one (1) share of the common stock of the Company (the “Common
Stock”) upon vesting. Grantee shall have none of the rights of a shareholder
with respect to shares of Common Stock underlying the Award, including the right
to vote the shares of Common Stock and to receive dividends thereon, unless and
until such shares of Common Stock are reflected as issued and outstanding shares
on the Company’s stock ledger.
     3. Vesting. The Restricted Stock Units shall vest according to the vesting
schedule set forth in the Notice. If Grantee ceases Continuous Service for any
reason (including, without limitation, termination of employment or service by
the Company, resignation by Grantee, or Grantee’s death or Disability), all
unvested Restricted Stock Units shall be canceled immediately, as further
described in Section 7(l) below. The Administrator may accelerate vesting of the
Restricted Stock Units in such circumstances as it, in its sole discretion, may
determine, consistent with the terms of the Plan.
     4. Conversion of Units and Issuance of Shares. Upon each vesting date, one
(1) share of Common Stock shall become issuable for each Restricted Stock Unit
that vests on such date. Within five (5) days thereafter, upon satisfaction of
the Tax-Related Items (as defined in Section 6 below), the Company will transfer
to Grantee the number of shares of Common Stock with respect to which the
restrictions have lapsed. Prior to the date upon which all Restricted Stock
Units have fully vested (the “Final Vesting Date”), any fractional Restricted
Stock Unit shall be carried forward to the next partial vesting date. On each
subsequent partial vesting date, including the Final Vesting Date, any
fractional Restricted Stock Units shall be aggregated into whole Restricted
Stock Units and such whole Restricted Stock Units shall be converted into shares
of Common Stock pursuant to the terms hereof. Any fractional Restricted Stock
Unit remaining after the Award becomes fully vested shall be settled in cash,
unless otherwise provided herein.
     5. Compliance with Laws and Regulations. The issuance and transfer of
shares of Common Stock shall be subject to compliance by the Company and Grantee
with all applicable requirements of U.S. federal and state securities laws, with
any applicable local securities laws, with all applicable requirements of any
stock exchange on which the Company’s Common Stock may be listed at the time of
such issuance or transfer, and with other applicable laws and regulations
governing the Award.

 



--------------------------------------------------------------------------------



 



     6. Tax Obligations. Regardless of any action the Company or Grantee’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
Grantee’s participation in the Plan and legally applicable to Grantee
(“Tax-Related Items”), the Grantee acknowledges that the ultimate liability for
all Tax-Related Items is and remains his or her responsibility and may exceed
the amount actually withheld by the Company or the Employer. The Grantee further
acknowledges that the Company and the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock Units, the issuance of shares of Common Stock
upon vesting of the Restricted Stock Units, the subsequent sale of shares of
Common Stock acquired pursuant to such issuance and the receipt of any dividends
or dividend equivalents; and (b) do not commit to and are under no obligation to
structure the terms of the Award or any aspect of the Restricted Stock Units to
reduce or eliminate Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Grantee has become subject to tax in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable event, Grantee acknowledges that the Company or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
     Prior to any relevant taxable or tax withholding event, as applicable,
Grantee will pay or make adequate arrangements satisfactory to the Company and
the Employer to satisfy all Tax-Related Items. In this regard, Grantee
authorizes the Company and the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:

  (i)   requiring Grantee to tender a cash payment to the Company or the
Employer in the amount of the Tax-Related Items;     (ii)   withholding from
Grantee’s wages or other cash compensation paid to Grantee by the Company and
the Employer;     (iii)   withholding from proceeds of the sale of shares of
Common Stock acquired upon vesting of the Restricted Stock Units either through
a voluntary sale or through a mandatory sale arranged by the Company (on
Grantee’s behalf pursuant to this authorization); and     (iv)   withholding in
shares of Common Stock to be issued upon vesting of the Restricted Stock Units.

     To avoid negative accounting treatment, the Company and the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts for other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in shares of Common
Stock, for tax purposes, Grantee will be deemed to have been issued the full
number of shares of Common Stock subject to the vested Restricted Stock Units,
notwithstanding that a number of shares of Common Stock are held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of
Grantee’s participation in the Plan.
     Without limitation to the discretion reserved to the Company and the
Employer with respect to which withholding method to use to satisfy the
obligations for Tax-Related Items, payment of the Tax-Related Items by a Grantee
who is an officer, director or other “insider” subject to Section 16(b) of the
U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”) by the
withholding methods described in (iii) and (iv) above is subject to pre-approval
by the Administrator, in its sole discretion, in a manner that complies with the
specificity requirements of Rule 16b-3 under the Exchange Act, including the
name of the Grantee involved in the transaction, the nature of the transaction,
the number of shares to be acquired or disposed of by the Grantee and the
material terms of the Award involved in the transaction.
     The Company may refuse to issue or deliver the shares of Common Stock or
the proceeds of the sale of shares of Common Stock, if Grantee fails to comply
with Grantee’s obligations in connection with the Tax-Related Items.
     7. Nature of the Award. In accepting the Award, Grantee acknowledges and
agrees that:

2



--------------------------------------------------------------------------------



 



          (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;
          (b) the Award of the Restricted Stock Units is voluntary and
occasional and does not create any contractual or other right to receive future
grants of restricted stock units, or benefits in lieu of restricted stock units,
even if restricted stock units have been granted repeatedly in the past;
          (c) all decisions with respect to future grants of restricted stock
units, if any, will be at the sole discretion of the Company;
          (d) Grantee’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate Grantee’s employment relationship at any time;
          (e) Grantee is voluntarily participating in the Plan;
          (f) the Restricted Stock Units and the shares of Common Stock subject
to the Restricted Stock Units are an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of Grantee’s employment contract, if
any;
          (g) the Restricted Stock Units and the shares of Common Stock subject
to the Restricted Stock Units are not intended to replace any pension rights or
compensation;
          (h) the Restricted Stock Units and the shares of Common Stock subject
to the Restricted Stock Units are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments, and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer;
          (i) the Award of Restricted Stock Units and Grantee’s participation in
the Plan will not be interpreted to form an employment contract or relationship
with the Company or the Employer;
          (j) the future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty;
          (k) in consideration of the Award of the Restricted Stock Units, no
claim or entitlement to compensation or damages shall arise from forfeiture of
the Restricted Stock Units resulting from termination of Grantee’s Continuous
Service (for any reason whatsoever and whether or not in breach of local labor
laws) and Grantee irrevocably releases the Company and the Employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, Grantee shall be
deemed irrevocably to have waived his or her entitlement to pursue such claim;
          (l) in the event of termination of Grantee’s Continuous Service
(whether or not in breach of local labor laws), Grantee’s right to vest in the
Restricted Stock Units under the Plan, if any, will terminate effective as of
the date that Grantee is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active service would not
include a period of “garden leave” or similar period pursuant to local law), and
the Administrator shall have the exclusive discretion to determine when Grantee
is no longer actively employed for purposes of the Award of Restricted Stock
Units; and
          (m) the Restricted Stock Units and the benefits under the Plan, if
any, will not automatically transfer to another company in the case of a merger,
take-over or transfer of liability.
     8. No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
Grantee’s participation in the Plan or Grantee’s acquisition or sale of the
underlying shares of Common Stock. Grantee is hereby advised to consult with his
or her

3



--------------------------------------------------------------------------------



 



own personal tax, legal and financial advisors regarding Grantee’s participation
in the Plan before taking any action related to the Plan.
     9. Data Privacy. Grantee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Grantee’s
personal data as described in this Agreement and any other Award materials by
and among, as applicable, the Employer, the Company or an Affiliate for the
exclusive purpose of implementing, administering and managing Grantee’s
participation in the Plan.
     Grantee understands that the Company and the Employer may hold certain
personal information about Grantee, including, but not limited to, his or her
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Grantee’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).
     Grantee understands that Data will be transferred to E*TRADE Financial
Corporation or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Grantee understands that the
recipients of Data may be located in the United States or elsewhere, and that
the recipients’ country (e.g., the United States) may have different data
privacy laws and protections from Grantee’s country. Grantee understands that he
or she may request a list with the names and addresses of any potential
recipients of Data by contacting Grantee’s local human resources representative.
Grantee authorizes the Company, E*TRADE Financial Corporation and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing Grantee’s participation in the Plan.
Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan. Grantee
understands that he or she may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Grantee’s local human resources
representative. Grantee understands, however, that refusing or withdrawing his
or her consent may affect Grantee’s ability to participate in the Plan. For more
information on the consequences of Grantee’s refusal to consent or withdrawal of
consent, Grantee understands that he or she may contact his or her local human
resources representative.
     10. Representations and Warranties of Grantee. Grantee represents and
warrants to the Company that:
          (a) Terms of the Plan. Grantee has received a copy of the Plan, has
read and understands the Plan, the Notice and this Agreement (including the
Appendix), and agrees to be bound by their terms and conditions.
          (b) Further Documents. Grantee agrees upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of the Award.
     11. Compliance with Securities Laws. Grantee understands and acknowledges
that, notwithstanding any other provision of the Agreement to the contrary, the
vesting and holding of the Restricted Stock Units is expressly conditioned upon
compliance with the U.S. Securities Act of 1933, as amended, and all applicable
U.S. federal and state securities laws, as well as any applicable local
securities laws. Grantee agrees to cooperate with the Company to ensure
compliance with such laws.
     12. Cancellation of Unvested Stock Units. Unless otherwise provided in
writing between the Company and Grantee, if unvested Restricted Stock Units do
not become vested on or before the expiration of the period during which the
applicable vesting conditions must occur, such unvested Restricted Stock Units
shall be automatically cancelled immediately upon the occurrence of the event
(including, without limitation, a termination

4



--------------------------------------------------------------------------------



 



of Grantee’s Continuous Service) or time period after which such unvested
Restricted Stock Units may no longer become vested.
     13. Transferability. Neither the Restricted Stock Units, nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily prior to vesting.
     14. Adjustments. The number of unvested Restricted Stock Units and the
securities issuable upon vesting shall be automatically adjusted to reflect any
stock split, stock dividend, recapitalization, merger, consolidation,
reorganization, combination or exchanges of shares or other similar event
affecting the Company’s outstanding Common Stock subsequent to the effective
date of this Agreement.
     15. Modification. The Agreement may not be modified except in writing
signed by both parties.
     16. Plan Governs. The terms and provisions of the Plan are incorporated
herein by reference, and Grantee hereby acknowledges receiving a copy of the
Plan. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control.
     17. Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Grantee or the Company to the Administrator for
review. The resolution of such a dispute by the Administrator shall be final and
binding on the Company and Grantee.
     18. Entire Agreement. The Plan and the Notice are incorporated herein by
reference. This Agreement (including the Appendix), the Notice and the Plan
constitute the entire agreement of the parties and supersede all prior
undertakings and agreements with respect to the subject matter hereof.
     19. Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Grantee shall be in writing and
addressed to Grantee at the address shown in the Company’s records. All notices
shall be deemed to have been given or delivered upon: (a) personal delivery;
(b) three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested); (c) one (1) business day after
deposit with any return receipt internationally recognized express courier
(prepaid); or (d) one (1) business day after transmission by facsimile or
telecopier.
     20. Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement shall be binding upon Grantee and
Grantee’s heirs, executors, administrators, legal representatives, successors
and assigns.
     21. Governing Law and Choice of Venue. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
giving effect to its conflict of law principles. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by the Award or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of Orange County,
California or the federal courts for the United States for the Central District
of California, where the Award is made and to be performed.
     22. Language. If Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
     23. Electronic Delivery and Participation. The Company may, it its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company.

5



--------------------------------------------------------------------------------



 



     24. Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
     25. Appendix. Notwithstanding any provisions in this Agreement, the Award
of Restricted Stock Units shall be subject to any special terms and conditions
set forth in any Appendix to this Agreement for Grantee’s country. Moreover, if
Grantee relocates to one of the countries included in the Appendix, the special
terms and conditions for such country will apply to Grantee, to the extent the
Company determines that the application of such terms and condition is necessary
or advisable in order to comply with local law or facilitate the administration
of the Plan. The Appendix is part of this Agreement.
     26. Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Grantee’s participation in the Plan, on the
Restricted Stock Units and on any shares of Common Stock acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan, and to
require Grantee to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
* * * * *
By signing the Notice, Grantee agrees to the terms and conditions set forth in
this Agreement (including the Appendix), as well as the terms and conditions set
forth in the Plan.

6